Title: To Alexander Hamilton from James O’Hara, 10 January 1793
From: O’Hara, James
To: Hamilton, Alexander



Pittsburgh January 10, 1793
Sir,

Being absent on Special business, I had not the honor to answer your letter on the 18th ulto. sooner.

Your regulation respecting the settling of my Accounts shall certainly be as strictly observ’d as the nature of the service will admit of.
The various sums of money which I am Obliged to advance for collecting the necessary supplies from the extensive Frontiers, and the scatter’d situation of the troops render’d it impossible to exhibit the Accounts to the Treasury of the United States at the expiration of every quarter, regular as I could wish. They shall be immediately attended to and furnished as soon as possible.
I have the honor to be   Sir   Your Mst. Obt. humble Servant

James O’Hara, QmG

